GENERAL ORDER
By this General Order the court suspends 10th Cir.R. 36.3 from January 1, 1994, to December 31, 1995, or until further order of court. While the rule is suspended, citation of unpublished opinions and orders and judgments shall be governed by the following provisions:
Unpublished opinions and orders and judgments of this court are not binding precedents, except under the doctrines of law of the case, res judicata, and collateral estoppel. Citation of these unpublished decisions is not favored. Nevertheless, if it is believed that an unpublished opinion or order and judgment has persuasive value with respect to a material issue in a case and would assist the court in its disposition, that decision may be cited, provided that a copy of the decision is attached to the brief or other document in which it is cited, or, if cited in oral argument, is provided to the court and all other parties.
During the pendency of this order, the court will evaluate the effectiveness of the provisions contained herein. The court invites interested parties to send written comments to the clerk of court. After evaluation, the court will decide whether the order should be vacated or its provisions should be incorporated into the rules of court.